      Case 1:19-cv-01764-PGG-SLC Document 59 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIDGEPORT MUSIC INC. and WESTBOUND
RECORDS, INC.,

                              Plaintiffs,
         -v-
                                                          CIVIL ACTION NO.: 19 Civ. 1764 (PGG) (SLC)
TUFAMERICA INC. and KAY LOVELACE TAYLOR,
                                                                   TELEPHONE CONFERENCE
individually and behalf of the estate of LeBaron
                                                                     SCHEDULING ORDER
Taylor,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Thursday, February 25, 2021 at 10:00 am on

the Court’s conference line to discuss the discovery disputes described at ECF No. 56. The parties

are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.


Dated:         New York, New York
               February 8, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
